Citation Nr: 9901776	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection, secondary to Agent 
Orange exposure, for a thyroid condition, a stomach ulcer, a 
skin condition, a nervous condition, blurred vision, 
arthritis, multiple joint and muscle pain, and fibromyositis.

2.  Entitlement to a nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to June 
1967.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
thyroid condition, a stomach ulcer, a skin condition, a 
nervous condition, blurred vision, arthritis, and multiple 
joint and muscle pain; a July 1994 rating decision, which 
denied service connection for fibromyositis, secondary to 
Agent Orange exposure; and a December 1996 decision, which 
denied entitlement to a nonservice-connected disability 
pension.


FINDINGS OF FACT

1.  The evidence reflects that the appellant had active 
service in Vietnam during the Vietnam era.

2.  The evidence of record is devoid of competent medical 
evidence linking diagnoses noted in the post service period 
to presumed exposure to Agent Orange.

3.  The appellant submitted an application for nonservice-
connected disability pension benefits in December 1996.

4.  The combined annual income of the appellant and his 
spouse as of December 1996 exceeded $31,000.


CONCLUSIONS OF LAW

1.  The claims of service connection for a thyroid condition, 
a stomach ulcer, a skin condition, a nervous condition, 
blurred vision, arthritis, multiple joint and muscle pain, 
and fibromyositis, secondary to Agent Orange exposure, or on 
any other basis, is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellants income was excessive for the receipt of 
nonservice-connected disability pension benefits.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.23 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Service-connection

Factual background

In an August 1979 statement, George W. Gilmore, D.C., stated 
that he was treating the appellant for a lumbosacral 
condition.

VA medical records reflect that, from August to September 
1979, the appellant was hospitalized for complaints of 
constant low back pain, numbness in his right thigh, and 
numbness in his mid-thoracic spine.  He was diagnosed with 
low back pain, probably secondary to muscle strain, and 
clonus of undetermined origin.

In February 1980 the appellant was hospitalized for 
complaints of chronic low back and right lower extremity pain 
of, at least, four years duration.  He was diagnosed with 
right chronic L-5 radiculopathy.  He underwent a myelogram, a 
lumbar laminectomy, and a right L-4 diskectomy.

At a June 1980 VA Agent Orange examination, the appellant 
reported a history of transient swelling and pain in the 
joints of his hands, arms, hips, and legs since 1969.  He had 
no current complaints.  No significant findings were noted.

In January 1981 N. James Doll, M.D., diagnosed the appellant 
with likely fibromyositis.  The appellant reported a seven-
year history of multiple joint and muscle aches.  He 
complained of pain in his lower back and hips; muscle aches 
in his legs and back; and joint pain in his hands, knees, 
feet, and neck.

In August 1981 the appellant, as a VA outpatient, reported 
pain, swelling, and stiffness in his low back, shoulders, 
hands, knees, hips, feet, toes, and elbows, since 1973.  He 
was diagnosed with polyarthralgias of unknown etiology.

In November 1981 the appellant was again examined.  The 
examiner noted that the appellant believed his symptoms were 
related to exposure to Agent Orange.

In a November 1981 statement, the appellant stated that he 
had had, since 1973, swelling of his hands and pain in his 
legs, shoulders, arms, and back.

VA medical records from February 1982 indicate that the 
appellant still complained of shoulder, neck, back, and knee 
pain.  The examiner diagnosed degenerative joint disease, 
rule out Pagets disease.

In March 1982 the appellant was diagnosed with 
polyarthralgias of uncertain etiology, possible polymyositis 
and dermatomyositis.

At a dermatology consultation in April 1982 to rule out 
dermatomyositis, the appellant was diagnosed with excoriated 
lesions, doubtful dermatomyositis.

In June 1982 the appellant complained still of migratory 
arthralgias and skin lesions that preceded them.  The 
examiner noted that no etiology was seen even after extensive 
evaluation.  The examiner diagnosed polyarthralgias.

In August 1982 the appellant continued his complaints of 
migratory arthritis.  He was diagnosed with fibromyositis.

In October 1982 the appellant complained still of 
polyarthritis and skin lesions.  The diagnosis was 
fibromyositis.

At an October 12, 1982 hearing before the RO, the appellant 
testified that, in 1973, he began having aches and cramps in 
various joints.  He explained that the pain was accompanied 
occasionally by slight swelling.  He opined that these were 
caused by his exposure to Agent Orange in Vietnam.  He added 
that his eyes were light sensitive, painful, and watered and 
said that he had lost hair and passed blood in his urine.  A 
physician at the hearing noted that the appellant had 
nonspecific lesions over his body.  The appellant stated that 
the lesions were a precursor of the joint pain.  The 
appellant stated that he had not had any problems with his 
joints prior to service.

At a March 1983 VA rheumatology consultation, the appellant 
complained of continued joint pain.  The diagnosis was 
fibromyositis.

The appellant received VA outpatient treatment for 
fibromyositis in May and June 1983.

In July 1983 the appellant submitted a newspaper article that 
discussed a 1980 Environmental Protection Agency report, 
which stated that exposure to the most toxic form of dioxin 
had been associated with liver damage, emotional disorders, 
sensitivity to light, risk of artery degeneration, chloracne, 
involuntary rapid movement of the eye, hormone imbalances, 
deterioration of immune systems, and pains in the joints.

Private medical records from Stuart Phillips, M.D., indicate 
that in November 1988 he treated the appellant for moderate 
to severe low back pain, which radiated into both lower 
extremities; posterior cervical pain, which radiated into the 
right upper extremity; and pain in both knees.  The appellant 
reported that in October 1988 he had been in a motor vehicle 
accident.  Dr. Phillips opined that the appellant had 
sustained an injury to his back, his neck, and his knees.  
Dr. Phillips explained that the back injury was an 
aggravation of an old problem.  Following treatment of the 
appellant, Dr. Phillips noted, in March 1989, that he (the 
appellant) had recovered to his pre-injury state.

Private medical records from the Ochsner Clinic in New 
Orleans, Louisiana, show that the appellant was treated from 
January to April 1989 for gastroesophageal reflux disease.

In an April 1990 letter, Jonathan Wise, M.D., stated that the 
appellant had Hashimotos Thyroiditis.  He stated that the 
appellant had reported increased sluggishness and a 30-pound 
weight gain over a one-year period.  Dr. Wise noted also that 
the appellant was concerned about depression because of his 
difficulty dealing with the VA hospital and with possibility 
of Agent Orange toxicity.

Private medical records, from May to October 1991 from Gulf 
Coast Rheumatology Associates indicate that the appellant was 
treated for multiple ulcerated skin lesions and sore muscles 
in his arms, hands, and thighs.  He was diagnosed with 
fibrositis, fibromyalgia, bilateral lateral epicondylitis, 
bursitis, and trigger fingers.

In April 1992 the appellant was examined as a VA outpatient 
for skin lesions.  At a May 1992 dermatology consultation, 
the appellant was diagnosed with nodular prurigo.

Private medical records from Pendleton Memorial Methodist 
Hospital indicate that in September 1992 the appellant 
complained of chest pains and blood in his stools.  He was 
diagnosed with a small esophageal ulcer, a hiatal hernia with 
lower esophageal sphincter incomplete, hemorrhoids, and 
gastritis.

Private medical records from John Daly, M.D., indicate that, 
in November 1993, the appellant complained of growths on his 
right hand, which had been preceded by fairly severe joint 
pain. Following a biopsy of one of the lesions, 
dermatofibroma.  Was diagnosed.

In a May 1994 statement, the appellant stated that he had 
experienced severe muscular and joint pain since 1972.  He 
attributed the pain to his exposure to Agent Orange in 
Vietnam.

Private medical records dated between September 1994 and June 
1997 from Pendleton Memorial Methodist Hospital indicate that 
the appellant was treated for elevated cholesterol; 
arthralgia, which the appellant attributed to Agent Orange 
exposure; hypothyroidism; gastroesophageal reflux disease; 
anemia; sinusitis; myalgia; elevated uric acid, which the 
appellant attributed to gout; elevated liver function tests; 
hyperuricemia; seborrhea; and edema.

In June 1996 the appellant complained of a three-hour episode 
of chest pain, which radiated into both upper extremities.  
The appellant reported that he had fibromyalgia secondary to 
Agent Orange, back problems, a history of chest pain, 
gastroesophageal reflux disease, and ulcer disease.  
Following extensive testing and examination, the appellant 
was diagnosed with noncardiac chest pain.

In May 1997 the appellant was diagnosed with esophagitis and 
gastritis following an esophagogastroscopy.  The appellant 
had complained of a burning sensation in his stomach.

In June 1997 an examiner from Pendleton Memorial Methodist 
Hospital noted that the appellants hypothyroidism had 
resolved, that his elevated cholesterol had improved with the 
resolution of the hypothyroidism, that his gastroesophageal 
reflux disease was doing well on medication, that his chest 
pain had been relieved by nitroglycerin, that his anemia was 
much improved probably secondarily to the improvement in 
esophagitis and gastritis, that his edema had resolved, and 
that his uric acid level was normal and he was without joint 
pain.  The examiner noted two unresolved problems:  the 
appellants obvious noncompliance with medication and pain in 
his back and left hip.


Analysis

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection may also be granted 
on a secondary basis and for certain enumerated disabilities 
on a presumptive basis, see 38 C.F.R. §§ 3.307, 3.309, and 
3.310 (1998), or, alternatively, with respect to any disease, 
if all the evidence establishes that the disease was incurred 
in service, see 38 C.F.R. § 3.303(d) (1998).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (1998).  The specified diseases 
are chloracne or other acneform disease consistent with 
chloracne; Hodgkins disease; multiple myeloma; non-Hodgkins 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) (1998).  If a veteran who 
served in Vietnam during the Vietnam era develops a disease 
listed as associated with Agent Orange exposure, exposure to 
Agent Orange will be presumed unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(a)(3) 
(West 1991 & Supp. 1997); 38 C.F.R. § 3.307(a)(6) (iii) 
(1998).  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  Id.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

In addition, presumptive service connection for the diseases 
listed under § 3.309(e) requires that such diseases shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1998).  The presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.  See National Academy of Sciences 
report, Veterans and Agent Orange:  Update 1996, dated 
March 14, 1996.

Notwithstanding the foregoing, a veteran-claimant is not 
precluded from establishing service connection for diseases 
subject to presumptive service connection with proof of 
actual direct causation.  Cf. Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The holding in Combee is applicable to the 
facts in this case.  However, establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection cited 
above and of sufficient weight to make the claim plausible 
and capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); see also Murphy, 1 Vet. App. 78, 81.  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

The appellants DD-214 indicates that the he had service in 
the Republic of Vietnam.  On the basis of the relevant facts 
in this case, the Board concludes the appellants claims of 
service connection for a thyroid condition, a stomach ulcer, 
a skin condition, a nervous condition, blurred vision, 
arthritis, multiple joint and muscle pain, and fibromyositis 
secondary to Agent Orange exposure are not well grounded.

Although it is presumed that the appellant was exposed to 
herbicide agents during his Vietnam-era service, it is not 
shown by the objective evidence of record that he currently 
has any listed disorder.

The appellants physicians have not related any of the 
appellants conditions to exposure to Agent Orange, in spite 
of the appellants numerous suggestions of a possible 
connection.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(transcription of lay history is not competent medical 
evidence).

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claims well grounded.  Caluza, 7 Vet. App. 498 (1995).  The 
appellants contentions on appeal have been considered; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service.  Espiritu, 2 Vet. App. 492 (1992).  His lay 
assertions simply will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  Id. at 494-95.  On the 
basis of the above findings, no basis in the record that 
would make the appellants claims plausible or possible can 
be identified.  38 U.S.C.A. § 5107(a); see Grottveit, 5 Vet. 
App. at 92, Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. 
App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when the 
claim is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette, 8 Vet. 
App. 69 (1995).  Here, the RO fulfilled its obligation under 
section 5103(a) in the supplemental statement of the case 
issued in December 1997.  In this respect, the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VAs obligation under 
Section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VAs duty is just what it states, a duty to assist, not 
a duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellants service connection claims on the basis that they 
were not well grounded, the Board concludes that this error 
was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (remedy for deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error, of the decision by agency of original 
jurisdiction).  Accordingly, the Board must deny the 
appellants claims of service connection for a thyroid 
condition, a stomach ulcer, a skin condition, a nervous 
condition, blurred vision, arthritis, multiple joint and 
muscle pain, and fibromyositis, secondary to Agent Orange 
exposure as not well grounded.  Edenfield, 8 Vet. App. at 390 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).


Disability Pension

A determination as to whether the appellant has submitted a 
well-grounded claim need not be addressed.  The well-grounded 
concept applies to the character of the evidence presented by 
a claimant.  Here, there is no dispute as to the evidence, 
but only to the law and its meaning.  As such, the well-
grounded concept is not applicable.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The law authorizes the payment of pension benefits to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled from a disability which is 
not the result of the veterans willful misconduct.  38 
U.S.C.A. §§ 1502, 1521 (West 1991).  A total disability 
rating is based primarily on the average impairment in 
earning capacity, that is, upon the economical or industrial 
handicap which must be overcome and not from individual 
success in overcoming it.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; provided, that permanent and total disability 
shall be taken to exist when the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 4.15 (1998).  All veterans who are 
basically eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities 
which are likely to be permanent shall be rated as 
permanently and totally disabled.  For the purpose of 
pension, the permanence of the percentage requirements of § 
4.16 is a requisite.  38 C.F.R. § 4.17 (1998).

Basic entitlement exists if a veteran does not have annual 
income in excess of the applicable maximum annual rate of 
pension justified in 38 C.F.R. § 3.23 (1998).  The applicable 
income limitation for a veteran and spouse at the time of 
this claim was $11,115.00.  38 U.S.C.A. § 1521.  The 
appellant reported in December 1996 a family income of 
$37,499.82 per year.  The RO noted a monthly family income of 
$3,146.50, or $37,758 per year.  In January 1997 the 
appellant reported monthly family income of $2,654.98, or $ 
31,859.76 per year.  Even the January 1997 figure, which is 
the lowest of the three, is excessive for purposes of 
entitlement to VA pension benefits.

The RO properly denied awarding the appellant a nonservice-
connected disability pension.  This maximum amount is 
determined by statute as promulgated by Congress; it is not 
set by VA, nor may VA amend or waive the statutory 
provisions.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals dictated that, when there is 
a lack of entitlement under the law or an absence of legal 
merit, the claim should be dismissed.  Moreover, the action 
of Board should be terminated immediately concerning that 
issue.

In this situation, the appellants countable annual income 
was excessive for the receipt of nonservice-connected 
disability pension benefits.  Therefore, he is not legally 
entitled to benefits, and the relief he requests may not be 
granted.


ORDER

Entitlement to service connection for a thyroid condition, a 
stomach ulcer, a skin condition, a nervous condition, blurred 
vision, arthritis, multiple joint and muscle pain, and 
fibromyositis, secondary to Agent Orange exposure, is denied.

The appellants income was excessive for receipt of 
nonservice-connected disability pension benefits and, 
therefore, entitlement to nonservice-connected disability 
pension benefits is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
